PER CURIAM.
Lorenzo Edward Farnell appeals the convictions and sentences imposed after he entered an open no contest plea to several drug offenses in three lower tribunal cases. While the appeal was pending, he filed a rule 3.800(b) motion to correct sentencing errors, which the trial court granted. One of the errors was that he was awarded 441 days of jail time credit for each of two counts in L.T. case no. 562012CF362A, but was entitled to 443 days. The trial court entered an amended sentence for count II (which also required another correction), but omitted to enter an amended sentence for count I.
Farnell’s assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), pointing out the omission.
We affirm the convictions and the sentences, but we remand with the direction *696that the trial court enter an amended sentence for count I of L.T. case no. 562012CF362A, reflecting an award of 443 days of jail time credit.

Affirmed and Remanded with Instructions.

DAMOORGIAN, C.J., WARNER and KLINGENSMITH, JJ., concur.